Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                       No. 04-16-00038-CV

  CITY OF FLORESVILLE, Texas, City of Floresville City Council, City of Floresville City
        Planning and Zoning Committee, and the Wilson County Appraisal District,
                                     Appellants

                                                 v.

                          STARNES INVESTMENT GROUP, LLC,
                                      Appellee

                   From the 81st Judicial District Court, Wilson County, Texas
                               Trial Court No. 15-06-0367-CVW
                          Honorable Donna S. Rayes, Judge Presiding

   BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE PULLIAM

       In accordance with this court’s opinion of this date, that portion of the trial court’s “Order
on Plea to Jurisdiction and Special Exceptions” denying appellants’ plea to the jurisdiction is
REVERSED and judgment is RENDERED granting appellants’ plea to the jurisdiction and
dismissing with prejudice appellee’s claims against appellants.

       It is ORDERED that appellants recover their costs of appeal from appellee.

       SIGNED September 28, 2016.


                                                  _____________________________
                                                  Sandee Bryan Marion, Chief Justice